DONALDSON, Judge,
dissenting.
The record shows that the trial «court evaluated the evidence 'by applying' the standard setout in Ex parte McLendon, 455 So.2d 863 (Ala.1984), and made specific findings that the requirements of Ex parte McLendon had been, met. In my view, those findings are supported either directly by the evidence presented or. from reasonable inferences that the trial- court, as the fact-finder, could have drawn from the evidence after assessing the credibility and demeanor of the witnesses. . The decision regarding child custody was solely for the trial court to make, subject to appellate review of whether the correct standard was applied and whether the trial court could have found the evidence to be sufficient under that standard. I cannot agree that the father has established that the trial court’s decision is so contrary to the law and evidence as to require reversal; thus, I respectfully dissent.
THOMPSON, P.J., concurs.